            Case 1:21-cr-00278-BAH Document 27 Filed 05/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :      Criminal No. 21-CR-278 (BAH)
                                            :
       v.                                   :
                                            :
ROBERT SCHORNAK and                         :
DANIEL HERENDEEN,                           :
              Defendants.                   :
                                            :

                                     STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits the Status Report pursuant to the Court’s Minute

Order on May 14, 2021:

       1. The Government has extended plea offers to the parties on May 21, 2021.

                                            Respectfully submitted,


                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793


                                    By:               /s/
                                            Amanda Fretto
                                            Assistant United States Attorney
                                            D.C. Bar No. 1018284
                                            555 Fourth Street, N.W., Room 3126
                                            Washington, DC 20530
                                            Amanda.Fretto@usdoj.gov
                                            (202) 252-7268
         Case 1:21-cr-00278-BAH Document 27 Filed 05/21/21 Page 2 of 2




                                    CERTIFICATE OF SERVICE

        On this 21st day of May, 2021, a copy of the foregoing was served on counsel of record
for the defendants via the Court’s Electronic Filing System.

                                                       /s/
                                            Amanda Fretto
                                            Assistant United States Attorney
